Citation Nr: 0934066	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for temporomandibular joint (TMJ) 
articulation, with limited motion, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION


The Veteran served on active duty from September 1950 to 
August 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO, inter 
alia, found that new and material evidence had not been 
submitted sufficient to reopen a claim for service connection 
for TMJ articulation, with limited motion.  In November 2005, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2006.  


In August 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate the  claim on appeal have been accomplished.

2.	In a May 2003 decision, the RO denied service connection 
for TMJ articulation, with limited motion.  Although the 
Veteran was notified of the denial in a May 2003 letter, he  
did not initiate an appeal.

3.	No new evidence associated with the claims file since the 
RO's May 2003 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for TMJ articulation, with limited motion, 
or raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.	The May 2003 rating decision in which the RO found that 
new and material evidence to reopen the veteran's claim for 
service connection for TMJ articulation, with limited motion, 
had not been received is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.	As evidence received since the May 2003 denial of the 
request to reopen the claim for service connection for TMJ 
articulation, with limited motion, is not new and material, 
the criteria for reopening the claims for service connection 
for TMJ articulation, with limited motion, are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen previously 
denied claims for service connection, the claimant must be 
notified of both the criteria to reopen a claim for service 
connection and to establish the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a November 2004 pre-rating letter, the RO 
informed the Veteran that his claim for service connection 
for a TMJ articulation, with limited motion, had been 
previously denied, that he had last been notified of that 
denial in May 2003, and that he would need to submit new and 
material evidence to reopen his claim.  The November 2004 
VCAA letter also requested that the Veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

The Board notes that June 2006 and June 2007 post-rating 
letters provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman, and, with 
respect to claims to reopen, the criteria to reopen a claim 
for service connection and to establish the underlying claim,  
consistent with Kent.  Moreover, the timing of this notice-
after the last adjudication of the claims-is  not shown to 
prejudice the Veteran.  Because the Board's  herein denies 
the request to reopen the claim for service connection for 
service connection for TMJ articulation, with limited motion, 
no disability ratings or effective dates is being, or is to 
be , assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective  
evidence associated with the claims file consists of service 
treatment records, statements from the Veteran's private 
physicians, newspaper articles relating to a train accident 
(in connection with which the Veteran states he sustained a 
TMJ injury), reports of VA examinations conducted in June 
1970, and numerous lay statements submitted in support of the 
Veteran's claim.  Also of record and considered in connection 
with the appeal are various written statements provided  by 
the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim,  the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal,  at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In a July 1970 rating decision, the RO initially denied 
service connection for TMJ articulation, with limited motion, 
finding that the Veteran's jaw injury had occurred prior to 
service and that aggravation during service was not shown.  
The Veteran requested reopening of her claim for service 
connection for the disability in 1981, 1982, and 1984, 
however on each occasion, the RO denied reopening of his 
claim, finding that he had not submitted new and material 
evidence.  He again requested reopening of his claim for 
service connection in 2003.  This request was denied by the 
RO in May 2003, on the basis that new and material evidence 
had not been submitted.  

The pertinent evidence of record at the time of the May 2003 
rating decision included the Veteran's service treatment 
records, which reflect that, while examination prior to entry 
into active duty in August 1950 showed no abnormality, 
treatment records dated in May 1951 show that he was treated 
for TMJ dislocation with locking.  At that time, it was 
reported for clinical purposes that the Veteran gave a 
history of having injured his TMJ in childhood, approximately 
at age 11.  On examination at discharge from service, it was 
noted that the Veteran was not able to properly open his 
mouth because of a fracture of the TMJ.  On examination by VA 
in June 1970 an X-ray study of the left TMJ showed no gross 
bony or articular pathology, but a panorex study performed on 
dental examination revealed abnormality of the right TMJ, 
with the head of the condyle blunted and did not lie within 
the temporal socket.  

Also of record at the time of the 2003 RO decision were 
statements from the Veteran's private physician, dated in 
February 1966, January 1970, and April 1984, indicating that 
he had treated the Veteran in September 1951 for symptoms of 
a TMJ dislocation that the Veteran reported he had sustained 
in a train accident in September 1950; lay statements from 
the Veteran's friends and family, including fellow servicemen 
who attested to the fact that they, along with the Veteran, 
were involved in a train accident in September 1950, and a 
newspaper article detailing the September 1950 train 
accident.   

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claim in 
November 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)..

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
May 2003 rating decision, which denied service connection for 
a TMJ articulation, with limited motion.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  

At the time of the May 2003 rating decision, there was no 
medical evidence that the TMJ dislocation, which was found to 
have existed prior to service, was aggravated therein.  
Likewise, the medical evidence associated with the claims 
file since the May 2003 rating decision is negative for 
findings that the Veteran's TMJ articulation was incurred 
during service (and, thus, did not pre-exist service), or any 
preexisting TMJ disability was  aggravated in or by service.  
This evidence includes additional newspaper articles 
detailing the train accident in which the Veteran was 
involved and a statement from another private physician, 
dated in September 2004, showing that he treated the Veteran 
for TMJ dysfunction that was, by history, sustained in a 
train accident in September 1950.  He stated that he believes 
the Veteran's history because a number of national guardsman 
have a similar history of the train accident.  This evidence 
is essentially redundant of evidence previously of record, 
and, thus, is not "new" for purposes of reopening the 
claim.  

In addition to the above, the only other pertinent evidence 
associated with the claims file since the prior denial 
consists of the Veteran's and his representative's assertions 
that his TMJ articulation is related to service, and did not 
exist prior thereto.  However, the Board emphasizes that, as 
laypersons without the appropriate medical training or 
expertise, neither the Veteran nor his representative is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Accordingly, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Significantly, 
in this case, there simply is no objective evidence to 
support the lay assertions.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for TMJ articulation and limited motion has not 
been received.  As such, the requirements for reopening the 
claim are not met, and the May 2003 denial remains final.  As 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim for service connection for TMJ articulation 
and limited motion, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for TMJ articulation, with limited motion, has not 
been received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


